 1                                                                  Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,
11                                Plaintiff,        NO. CR19-009RSL
12                     v.
                                                    DISCOVERY PROTECTIVE ORDER
13    GIDEON THOMAS BEWLEY,
14                                Defendant.
15
16         This matter, having come to the Court’s attention on the Stipulation for Entry of a
17 Discovery Protective Order submitted by the United States of America and Defendant
18 GIDEON THOMAS BEWLEY, and the Court, having considered the motion, and being
19 fully advised in this matter, hereby enters the following PROTECTIVE ORDER:
20         1.     Protected Material
21         The following are deemed Protected Material: (1) recordings of interviews by law
22 enforcement and forensic interviewers of Jane Doe, as well as other alleged victims of
23 Defendant; and (2) any medical records of Jane Doe and other alleged victims of Defendant
24 not yet in the possession of defense counsel. The United States will make available copies of
25 the Protected Material, including those filed under seal, to defense counsel to comply with
26 the government’s discovery obligations. Possession of copies of the Protected Material is
27 limited to the attorneys of record, and investigators, paralegals, law clerks, experts, and
28



     DISCOVERY PROTECTIVE ORDER - 1                                            UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. GIDEON THOMAS BEWLEY; CR19-009RSL                                SEATTLE, WASHINGTON 98101-1271
                                                                                       (206) 553-7970
 1 assistants for the attorneys of record (hereinafter collectively referred to as members of the
 2 defense team).
 3         2.     Scope of Review of Protected Material
 4         Defense attorneys of record and members of the defense team may display and review
 5 the Protected Material with the Defendant. The attorneys of record and members of the
 6 defense team acknowledge that providing copies of the Protected Material to the Defendant
 7 and other persons is prohibited, and agree not to duplicate or provide copies of Protected
 8 Material to the Defendant and other persons. Notwithstanding the terms of this Order,
 9 defense counsel may provide electronic copies of any Protected Material to the Education
10 Department in the Federal Detention Center at SeaTac, Washington, along with a completed
11 copy of the FDC’s Electronic Discovery and Legal Material Authorization Form. Defendant
12 will not be permitted to have a copy of this material in his cell, but may review it at the FDC
13 Education Department pursuant to BOP and FDC SeaTac’s policies and procedures.
14         3.     Consent to Terms of Protective Order
15         The attorney of record for the Defendant is required, prior to disseminating any copies
16 of the Protected Material to permitted recipients, such as other members of the defense
17 teams, to provide a copy of this Protective Order to those permitted recipients, and to obtain
18 the written consent by those recipients of the terms and conditions of this Protective Order.
19 Such written consent shall not, however, be required with respect to members of the defense
20 teams who are employed by the same office as the attorney of record; in such case, it shall be
21 sufficient for the attorney of record to provide a copy of this Protective Order to such other
22 members of the defense teams and to remind them of their obligations under the Order. The
23 written consent need not be disclosed or produced to the United States unless requested by
24 the United States Attorney’s Office for the Western District of Washington and ordered by
25 the Court.
26 ///
27 ///
28 ///



     DISCOVERY PROTECTIVE ORDER - 2                                           UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     U.S. v. GIDEON THOMAS BEWLEY; CR19-009RSL                               SEATTLE, WASHINGTON 98101-1271
                                                                                      (206) 553-7970
 1         4.        Parties’ Reciprocal Discovery Obligations
 2         Nothing in this order should be construed as imposing any discovery obligations on
 3 the government or the defendant that are different from those imposed by case law and
 4 Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
 5         5.        Filing of Protected Material
 6         Any Protected Material that is filed with the Court in connection with pre-trial
 7 motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
 8 shall remain sealed until otherwise ordered by this Court. This does not entitle either party
 9 to seal their filings as a matter of course. The parties are required to comply in all respects to
10 the relevant local and federal rules of criminal procedure pertaining to the sealing of court
11 documents.
12         6.        Nontermination
13         The provisions of this Order shall not terminate at the conclusion of this prosecution.
14 The provisions of this Order shall terminate only by court order.
15         7.        Violation of Protective Order
16         The defendant is on notice that should he violate the terms of this protection order, the
17 United States reserves the right to seek appropriate relief from the Court.
18         DATED this 25th day of January, 2019.
19
20                                                                  A
                                                                    Robert S. Lasnik
21                                                                  United States District Judge 
22
     Presented by:
23
24 s/ J. Tate London
25 J. TATE LONDON
   Assistant United States Attorney
26
27 s/ Gregory Geist
   GREGORY GEIST
28 Attorney for Defendant



     DISCOVERY PROTECTIVE ORDER - 3                                            UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     U.S. v. GIDEON THOMAS BEWLEY; CR19-009RSL                                SEATTLE, WASHINGTON 98101-1271
                                                                                       (206) 553-7970
